DETAILED ACTION

Applicant’s amendment and response received on 3/30/22 has been entered. Claims 1-11, 13-18, and 20 are now canceled, and new claims 21-29 have been added. Claims 12, 19, and 21-29 are currently pending in this application. 
As noted in the previous office action, the applicant, in their response to the restriction/election requirement received on 9/13/21, elected without traverse Group III and the species “tissue regeneration”. Thus, the previous office action indicated that elected claims 12 and 19 were examined based of applicant’s election of the species “tissue regeneration”. Claim 19 is specifically directed to the elected species of “tissue regeneration”. Claim 12 is generic. As set forth below, the elected species has been found allowable. Thus, claim 12 is now under examination as a generic claim. 
 The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows. Those sections of Title 35, US code, not included in this action, can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/31/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this communication.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends on independent claim 19. Claims 22-24 depend on claim 21 and thus are included in this rejection. Claim 21 recites the limitation "the isolated preparation of ABCB5 positive dermal mesenchymal stem cells" in lines 1-2.  There is insufficient antecedent basis for “the isolated preparation” in the claim, as claim 19 does not recite an “isolated preparation” of ABCB5 positive dermal mesenchymal stem cells. As such, the metes and bounds of claims 22-24 cannot be determined. 

Claim Rejections - 35 USC § 103

The rejection of claims 12 and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frank et al. (2003) J. Biol. Chem., Vol. 278 (47) 47156-47165, in view of US Patent No. 6,355,239 (2002), hereafter referred to as Bruder et al., and Aggarwal et al. (2015) Blood, Vol. 105(4), 1815-1822, is withdrawn in view of applicant’s arguments that the cells isolated by Frank are epidermal and not dermal cells.  

Double Patenting

The rejection of claims 12 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 8,455,245, hereafter referred to as the ‘245 patent, is withdrawn in view of applicant’s submission of a terminal disclaimer on 3/30/22. 
The terminal disclaimer filed on 3/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,455,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following new grounds of rejection apply to generic claim 12.

Claims 12, and 25-29 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,017,738, hereafter referred to as the ‘738 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘738 patent claims are considered a species of the instant broad claims. The ‘738 patent claims are narrower than the instant claims in that they are limited to the administration of an isolated population of ABCB5 positive dermal mesenchymal stem cells to the cornea of a subject- see claim 1 of the ’738 patent, whereas instant claim 12 more broadly recites the administration of the isolated population of ABCB5 positive dermal mesenchymal stem cells to a subject. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Note further that the limitations of dependent claims 25-29 are specifically recited in the ‘738 patent claims 6-10. As such, claim 1-10 of the ‘738 patent render instant claims 12 and 25-29 obvious. 

Allowable Subject Matter

Claim 19 is considered free of the prior art of record and allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633